 At the outset, Sir, allow me to join preceding speakers in offering you the sincere congratulations of my delegation on your election to preside over this thirty-sixth session of the General Assembly. Your recognized skill and experience in the field of multilateral diplomacy are indeed important assets at a time when the Organization is called upon to deal with an ever-growing number of complex issues of global concern. We wish you every success in the performance of your important task.
92.	We also wish to take this opportunity to pay a tribute to your predecessor, Mr. Rudiger von Wechmar, who carried out with great skill the functions of the presidency during our previous session.
93.	We also include in our tribute the SecretaryGeneral for his relentless efforts in promoting international peace and security.
94.	We most warmly welcome the two new members of the family of nations, Vanuatu and Belize. We are convinced that they will make an effective contribution towards the realization of the goals of the Organization.
95.	The Republic of Suriname had the privilege of becoming part of the Organization when we gained independence in 1975. In the six years that have elapsed, Suriname has taken its place in the international community, and we have learned to deal with problems at the sub regional, regional and international levels.
96.	Our internal situation has drastically changed since February 1980, when the traditional form of government was replaced by a revolutionary leadership in which the army plays a vanguard role with the full support of the civilian sector of society. The Government has set up a vigorous program for the fundamental restructuring of our society in the political, economic and social spheres and in the educational system. Time does not permit me to elaborate fully on the programs that we have designed so far. However, in this context, I should like to elaborate on the national goals and objectives with regard to our economic situation.
97.	We are taking steps to ensure that our economy becomes organized in such a way as to achieve not only economic growth but the genuine development of our people. Notwithstanding the steady growth of our economy in the past decades, we are aware of the fact that the level of production by our people is still unsatisfactory and that the distribution of wealth shows a serious lack of balance.
98.	Economic growth, in our opinion, is not a substitute for development; it is not a substitute for a transfer of knowhow at the technical, managerial and marketing levels. Self-reliance is considered paramount to us in any future development of our economy and our people. We therefore intend to develop those sectors of our economy that arc based upon our natural and human resources, striving for diversification and control of those sectors. We are in the process of developing programs for the expansion of our industrial potential in mining, forestry, fishery and agriculture.
99.	Our foreign policy is directly linked to the objectives just mentioned. Furthermore, we continue to attach great value to the principles enshrined in the Charter of the Organization, in which we firmly believe. Our adherence to the authentic principles of nonalignment constitutes another important element on which our foreign policy is based.
100.	The General Assembly convenes its thirty-sixth session as the world shows fearsome signs of increasing political tension and continuing economic stagnation. Undoubtedly, those developments will place a heavy strain on the ability of the United Nations to fulfill its role in the maintenance of peace and.security in the world. That task has never been an easy one. We, the Members of this Organization, take pride in its success during the past decades in preventing the escalation of many local and regional conflicts into a conflict of global proportions. The years ahead of us, however, might bring less heartening results, as the causes that continue to threaten peace and .security still persist, and our efforts towards their eradication have until now proven less than successful.
101.	The maintenance of peace and security will become increasingly difficult for the Organization in a world in which the existing unjust economic order continues to keep the vast majority of mankind in a chronic state of underdevelopment, hunger and deprivation. In the past year the developing world has become painfully aware of the fact that the prospects for restructuring that unfair system are gloomy.
102.	The major industrialized countries have chosen to remain indifferent and selfish towards the just cause of the developing countries for a more equitable international economic order. The continuing presence of foreign troops in independent States poses a serious menace to peace, and the Assembly has to deal with it. The denial of self-determination to peoples in southern Africa and the Middle East will remain a source of tension and an obstacle to global peace and stability.
103.	A most alarming development in the past year has been the further deterioration in the relations between the superPowers. Strain in the relations between the two countries, already imminent at our previous session, has been seriously aggravated and has contributed substantially to the escalation of tension, conflicts and uncertainty in several regions of the world.
104.	As a country aware of its location in the Caribbean and Latin American region, my Government is particularly interested in developments in this area. To break through the isolation from the sister countries of our region imposed upon us by our colonial past has been a constant policy of my country, and more so since the revolution ignited on 25 February 1980. It will remain a priority in our foreign policy to continue this process and to establish and maintain friendly relations with all the countries of our region, regardless of their political or social economic systems.
105.	We deeply appreciate the hands of friendship extended to us by our sister Latin American and Caribbean nations, and we have initiated the course of fruitful cooperation. In pursuing this policy my Government will remain faithful to the principles of nonintervention and noninterference in the internal affairs of States, as we remain convinced that strict adherence to these principles offers a primordial guarantee against interState conflicts and creates a climate for fruitful cooperation among States.
106.	My Government wishes to express its concern at the danger of becoming another testing ground for the superPower rivalry that looms over the Caribbean and Latin America. The legitimate struggle of peoples to free themselves from obsolete oppressive social structures and economic exploitation must be recognized and respected, and it would be a mistake to ignore this natural course of history.
107.	While we deplore the continued violence and loss of life in the sister Republic of El Salvador, my Government holds the view that the people of El Salvador will achieve a political solution to their internal problems if external presence and interference are eliminated. In this connection, my Government reaffirms the position on this question taken by the Conference of Ministers for Foreign Affairs of the countries of the Caribbean Community [CARICOM] in June of this year.
108.	With regard to the Middle East, my Government notes with concern that this volatile region has been further plummeted into a situation which can easily escalate into a full-scale war with global consequences. It is my Government's view that Israel's behavior during the past months has significantly contributed to creating this highly explosive situation. Israel, stubbornly refusing to comply with the decisions of the United Nations calling upon it to withdraw from the occupied Arab territories, has stepped up its violation of the sovereignty and territorial integrity of its Arab neighbors. My Government wishes to take this opportunity to repeat its condemnation of the indiscriminate air raids by Israel on Lebanon and the Republic of Iraq.
109.	A comprehensive peace settlement remains, in the final analysis, the best guarantee of peace for all States in the region, including Israel. It is now a generally accepted fact that such a settlement must entail the rendering of justice to the Palestinian people, that is to say, the exercise of their right to self-determination, including the right to establish their c independent and sovereign State.
110.	My Government is convinced that any peace effort designed to circumvent this reality is doomed to fail and that anything short of the full participation of the Palestinian people in the peace process, through its legitimate representative, the PLO, will share the same fate.
111.	My Government deplores the ongoing war between the two nonaligned countries of Iran and Iraq. Is is indeed regrettable that the parties to the conflict have not seized on the peace initiatives of the nonaligned movement and the SecretaryGeneral of the United Nations to end their hostilities. We once more urge the two countries to work towards a peaceful settlement of their dispute.
112. We cannot but note our strong disappointment at the non-implementation of the decisions of the General Assembly calling for the withdrawal of foreign troops from the territory of Afghanistan. While we reject any form of intervention in the internal affairs of States, it is obvious that the direct involvement of superPowers in these unlawful acts bears serious implications for international peace and security. Our support for a political settlement of this issue on the basis of General Assembly resolution 35/37 remains unchanged.
113. A commendable effort of the Organization during the past year has been the convening of the International Conference on Kampuchea. As an observer to that Conference, my Government welcomes its results embodied in the Declaration on Kampuchea, which, in our view, offers a viable basis for further negotiations to end the occupation of that country and to establish a durable peace in SouthEast Asia. We therefore urge all the countries of that region to cooperate with the United Nations in this effort.
114. The situation on the Korean peninsula remains at a stalemate. On the occasion of the ninth anniversary of the Joint Communique of the Republic of Korea and the Democratic People's Republic of Korea, we call upon both parties to make all possible efforts to promote reconciliation between the South and the North through dialog in order to achieve the peaceful unification of their divided homeland.
115. The high hopes that prevailed at our previous session for the speedy independence of Namibia on the basis of Security Council resolution 435 (1978) did not materialize owing to the contempt that the South African racist regime has consistently shown for the decisions of this Organization. Over the past 15 years the international community has pursued all peaceful means in order to end the illegal occupation of Namibia. After the frustration that it encountered for many years in dealing with this question, our Organization is fully justified in taking the strongest possible measures to ensure the genuine independence of Namibia.
116. The overwhelming majority of States, by approving the application of the measures envisaged in Chapter VII of the Charter of the Organization at the eighth emergency special session of the General Assembly, clearly expressed the indignation of the international community at the peace-menacing behavior of the South African regime. It is therefore the duty of all members of the international community to put decisive pressure on South Africa to withdraw its illegal administration from the Territory of Namibia.
117. My Government takes this opportunity to restate its condemnation of the violation of the territorial integrity of Angola by South African colonialist forces and to reaffirm its solidarity with the Angolan people. The people of Suriname look upon the people of Angola with admiration for the relentless support they give to SWAPO and to the oppressed people of Namibia in their struggle against the Pretoria racist people.
118.	In South Africa itself the crime of apartheid is un-diminishingly practiced against the majority of its population. The black majority population of South Africa deserves the full support of the international community in its struggle to dismantle this universally condemned system and to regain its human dignity.
119.	Recognizing the danger for mankind resulting from the arms race, the General Assembly, at its tenth special session, devoted to disarmament and held in 1978, adopted the Final Document of that session by consensus [resolution S1012]. The determination reflected in its program of Action to reverse the madness of the arms race gave rise to the hope that mankind had finally come to terms with this grave problem. This hope, unfortunately, has been proved illusory. The arms race has continued unrestrained, both quantitatively and qualitatively.

120.	Admittedly, some limited progress has been made in certain areas, but this falls short of the least that could be expected from the mandate of that session. It is beyond doubt that the world has moved closer to the danger of self-annihilation since the tenth special session.
121.	Of course, we perfectly understand that disarmament is not a simple matter, as it encompasses the security of States and their very survival. But to resign ourselves to the notion that the only way to preserve peace is through a continuing arms buildup would indeed mean suicide for humanity, as it appears to us that the ability of mankind to live indefinitely in this perilous situation is not unlimited.
122.	The goal of disarmament ought to remain the concern of all nations of the world, since the survival of all men is at stake. We cannot but stress the special responsibility of those States possessing the means to bring death and total destruction not only upon themselves but Upon other nations as well. The only way to avert this danger is through meaningful negotiations leading to restraint of the arms buildup and, ultimately, disarmament under effective international control. We therefore regret recent decisions to add new types of destructive weapons to the existing arsenal. It is the opinion of my Government that this step is bound further to complicate future disarmament negotiations, already complex by their very nature.
123.	Despite the disappointing results of the past, it is incumbent upon us to sustain our efforts to achieve disarmament in view of the danger inherent in the unrestrained arms race, not to mention the economic benefits that can result from, the reallocation of arms expenditures for development purposes. My Government considers that the second special session of the Assembly on disarmament, to be held next year, is yet another opportunity for mankind to confront this danger seriously.
124.	The international economic outlook, especially for the developing countries, is very dim. The world economy today is in its second major recession since 1973, which has resulted in high unemployment and inflation rates and balance of payment deficits, and has consequently motivated the industrialized countries to resort to protectionist policies in order to safeguard their own interests.
125.	The developing countries are not in a position to escape from the heavy burden imposed on them because of the present unjust international economic order, which mainly favors • the interests of the industrialized countries. The .developing countries have to bear the full weight of the impact of the energy crisis and pay proportionally more for industrial goods, and in doing so they are importing the inflation of the industrialized countries. The extremely high interest rates on capital make it nearly impossible to obtain sufficient financial resources to enable the majority of the developing countries to make the most crucial adjustments in their economies.
126.	During the past years we have seen a proliferation of protectionist measures consisting of tariff and non-tariff barriers, which are being adopted by the industrialized countries against imports of goods from the developing countries. Unfortunately, these measures are taking place at a time when the developing countries are in need of the foreign exchange generated by those exports. As a consequence, this policy has resulted in serious constraints on their development efforts and has led to further deterioration in the terms of trade of the developing countries, causing tremendous problems such as a decline, in internal savings, increasing unemployment and serious social unrest, a greater burden of debt servicing and greater dependence on external savings.
127.	The impact of today's world economic crisis has seriously affected the developing countries and has acquired new and more frightening aspects. Their impoverished economies can no longer defend themselves against rising economic burdens and find themselves on the verge of collapse.
128.	Some time ago, we solemnly and unanimously adopted the principles which would govern future economic relations among nations in a Declaration and program of Action on the Establishment of a New International Economic Order [General Assembly resolutions 3201 (SVI) and 3202 (SVI)]. It is regrettable to note that to date we have not been able to take the necessary action to establish such an order, owing to a lack of political will, considerations of short-term interests and fear of jeopardizing the present heights of achievement and influence of the industrialized countries. These countries seem to be very much preoccupied with themselves, safeguarding and maintaining their high level of living standards gained from the present inequitable international economic order. Only occasionally have they paid attention to the struggle for survival of the peoples in the developing countries who live in misery and who are desperately fighting for their legitimate right to establish a new international economic order which could ultimately enable them to harvest the fruits of their own efforts.
129.	A good example of the present stalemate in the relations between the two groups of countries is the proposal to launch a global round of negotiations. Two years ago the international community agreed on the need for a global round of negotiations, and last year at this time the hope was expressed that early this year the "relevant discussions could start. However, during the past months, the parties have not been able to agree on a set of rules of procedure and are not even ready to touch on the more difficult problem of drafting an agenda.
130.	One of the main difficulties related to the proposals for institutional change, especially where this would result in more effective participation by the developing countries, is the management of the international economic system. It was very remarkable to observe how apprehensive the industrialized countries were of discussing their traditional dominant role in the world economy if this would result in a substantial change of the rules of the game governing certain international economic and financial institutions.
131.	It would not be fair to pinpoint only the gloomy side of our economic relations, and I should therefore like to draw the attention of the international community to the forthcoming summit conference of the leaders of 22 developed and developing countries at Cancun. The inspiration for the Cancun meeting came from the sobering report issued last year by the Brandt Commission.4 That report not only warned against the danger of mass starvation in the developing world unless a program for survival was adopted, but also called for a meeting of heads of Government to enable proposals and concessions to be thrashed out with candor and boldness. On the one hand, we realize that the road to Cancun is littered with exhausted rhetoric, broken pledges and failed strategies. But, on the other hand, we must recognize that the world's economic and political crisis is not a temporary one but is deeply rooted in the present international institutions. To give up the dialog would be a wrong strategy, and we therefore strongly welcome the Cancun meeting. We are convinced that from the mistakes and experiences of the past years a new approach can be conceived in order to make a new attempt to revive the stalemated global negotiations.
132.	I have touched on some aspects of the relations between the developed and the developing countries. It would, however, be an omission on my part if I did not stress the necessity of more cooperation among the developing countries themselves. In this connection, my Government holds the view that the need to expand the developing countries' exports of primary and processed commodities remains the highest priority for those countries.
133.	In the past two decades, we have witnessed the formation by developing countries of an unprecedented number of economic cooperation and integration groupings, mainly at the regional and subregional levels. The results of these groupings have not always been successful. At the same time, it is important for us to deepen the South South economic linkages with a new sense of urgency. The High Level Conference on Economic Cooperation Among Developing Countries, held at Caracas from 13 to 19 May 1981, was a step in the right direction. We hope that in implementing the various economic cooperation activities adopted, the developing countries can rely on the collaboration of the United Nations regional commissions, the specialized agencies and other intergovernmental organizations.
134.	The Government of Suriname is of the opinion that one of the means of strengthening economic cooperation is the development of adequate transportation and communication systems appropriate to the requirements of the developing countries. The high costs of actual transportation and communication systems have been a major obstacle to increasing trade and cooperation among developing countries.
135.	Having said that, I should like to stress that economic cooperation among developing countries cannot be a substitute for global economic cooperation between developing and developed countries, nor should it in any way relieve the industrial countries of their responsibilities and commitment towards the developing countries.
136.	The Government of Suriname attaches high priority to subregional and regional economic and political cooperation and has therefore embarked on a course of closer cooperation, especially in the subregion of the Caribbean and Central America. The Government of Suriname has already taken the first steps to closer cooperation with CARICOM. Besides the already existing economic cooperation with its neighboring countries, Suriname will very soon embark on fostering closer relations with the Andean countries and the countries of Central America, including Mexico.
137.	It is a well-known fact that the wide and continuing gap between the needs of developing countries and the resources available for operational activities is growing. To date, despite numerous efforts, it has not been possible to ensure a considerable real increase in resources for operational activities on a predictable, continuous and assured basis.
138.	At the same time, we are witnessing the phenomenon that, as a result of various United Nations global conferences, the creation of global funds to be financed through the mechanism of pledging conferences is being encouraged. These funds are related to specific sectoral programs as part of global conferences and are determined in many cases by the consensus achieved during those conferences. Many donor countries support the creation of these funds for such purposes as are consistent with the perceived development assistance priorities of their own Governments.
139.	However; that approach has resulted in a reduction of the relative share of resources in the field of multilateral technical cooperation handled by UNDP, and in the creation of a number of separate funds, each with its own administrative structures. We question the justification of that approach singe the result of the pledging conferences has, to date, been far below the targets envisaged. It is reasonable to expect that the industrialized countries, after making commitments, would be prepared to accept their share in implementing those decisions which they strongly supported. It is therefore a matter of regret that the present trend in some industrialized countries is to decrease their financial contributions to the different funds of the Organization.
140.	We therefore favor a single purpose funding mechanism for multilateral technical cooperation. This would not only ensure for the developing countries that the resources available are distributed on a predetermined equitable basis but also that the use of such resources would be in accordance with individual national development priorities. For the donor countries, a single general purpose mechanism would ensure that the resources made available for multilateral cooperation are used to the maximum extent possible for coherent and integrated development activities.
141.	The call for a new international economic order reflects the disillusionment with a system that no longer suits our needs. It involves a desire for general systematic reforms, as well as revisions in specific functional areas. The new international economic order and the new law of the sea represent two such efforts the first of a general and the second of a more specific, functional nature.
142.	It is clear that the outcome of the Third United Nations Conference on the Law of the Sea will have a great impact on the new international economic order. That Conference was convened because of the realization that those resources must be developed in an orderly manner for the benefit of all and must contribute to a more equitable and workable global economic system.
143.	We therefore fully agree with those who claim that a weak international seabed authority one merely granting concessions and licenses to transnational enterprises would only give rise to a new form of imperialism. It is no secret, therefore, that the third world countries consider the draft seabed mining legislation in the convention on the law of the sea a breakthrough in the global economic stalemate between developed and developing countries. But a chance for stable commodity prices, guaranteed funds for development and the acquisition of sophisticated technology by those developing countries which have economies heavily based on mining of land based minerals might be lost if some industrialized nations attempt to scuttle the convention.
144.	We appeal to all nations of good will to do nothing to destroy the results achieved during eight years of hard work since 1973, when the Conference began its work on the draft convention. The Government of the Republic of Suriname is still convinced that a comprehensive and well-balanced convention is the only way to avoid a scramble for the riches which are the common heritage of mankind, in accordance with the declaration of principles contained in General Assembly resolution 2749 (XXV).
145.	At the end of the ninth session of the Conference there were hopeful signs that that slow-moving legal Conference was not far from its completion. A compromise was reached on many outstanding issues, particularly with regard to part XI of the informal draft convention, which regulates the principles governing the seabed and ocean floor and the subsoil thereof beyond the limits of national jurisdiction. Therefore it was a matter of deep regret for my country that these high expectations were overshadowed at the beginning of the tenth session of that Conference because of a statement by one delegation that it had been instructed to ensure that negotiations should not end at that session, pending a policy review by its Government.
146.	My delegation notes with satisfaction that a genuine spirit of cooperation was demonstrated at the end of the tenth session, which resulted inter alia in the decision that the present informal draft convention should be converted into a revised text which will have a formal status.
147.	My delegation also notes with satisfaction that one of the most persistent problems faced by the Conference over the years, namely, the question of maritime boundary delimitation between adjacent or opposite States, has been solved by the introduction of a new compromise formula, which was acceptable to the group favoring a formula with emphasis on "equitable principles" as well as to the group favoring an equidistance formula. The decisions on the seats of the International SeaBed Authority and the Law of the Sea Tribunal are also considered a major step forward, and I take this opportunity to congratulate Jamaica and the Federal Republic of Germany respectively.
148.	The Government of Suriname sincerely hopes that the process of consultations and negotiations on some outstanding issues will be finalized during the last substantive session in March 1982, so that in early September of that year the signing of the Final Act and the opening of the convention for signature in Caracas will take place in order to fulfill the mandate that the Third United Nations Conference on the Law of the Sea received from the General Assembly 11 years ago.
149.	The increasing tension in the world in the political, military and social, as well as economic, fields makes it imperative for us to express our great concern. The Government and people of the Republic of Suriname therefore pledge full support for our joint efforts in keeping this planet intact by means of arms-control and peace-making initiatives and in establishing a new international economic order. Strict adherence to the purposes and principles of the Charter of the United Nations is therefore, in our opinion, a matter of survival for all nations living on this planet.
